Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 April 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 22. 1777.
You reccommended Mr. Hood to my Civilities and assistance in getting a passage to america. The assistance he wants is Cash, which you say nothing about. Mr. Dean gave me orders to pay his passage &c. but he since writes angrily about him. I am however trying to get him a passage in the first Vessell to america, he wants to wait for a Phila. Ship but I do not think myself justifiable to advance for him while on Shore, therefore must tell him he has nothing to expect from me after the Vessell I procure a passage for him in has sailed, if he does not go in her. He depends much on hearing from you and requests me to press an answer which is the principal Reason for troubling you at present. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams J
 
Addressed: Doctor Franklin.
